DETAILED ACTION
	Acknowledgment and entry of the Amendment submitted on 11/30/21 is made.  	Claims 7-20 are currently pending.
	Claims 12-20 remain withdrawn for being drawn to a non-elected invention.
	The prior art rejections have been obviated in view of the amendment to claim 7 and accompanying response.
Claim Rejections - 35 USC § 112-2nd paragraph
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 7 and dependent claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 has been amended to recite “L.salivarius PS7 strain”, but fails to recite the deposit number for this claim.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Applicants should amend the claim to include the deposit number/designation.
Claim Rejections - 35 USC § 112-Scope of Enablment
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 7-11 are still rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a method for the prevention and/or treatment of Otitis or Upper Respiratory infections (URI) comprising administering a composition consisting essentially of a Lactobacillus salivarius PS7 strain deposited under accession number CECT9422”, does not reasonably provide enablement for “a method for the prevention and/or treatment of Otitis or Upper Respiratory Infections (URI) comprising administering a composition comprising a strain of Lactobacillus salivarius PS7 to a subject in need thereof.”
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	The prior art teaches the unpredictability of probiotic strains, including that of L.salivarius in treating or preventing Otitis or URIs.  Cohen et al (Ped. Infect. Dis. J. 32(8) July 2013: 810-814; cited by Applicants) uses Lactobacillus strains in the but the tests done in mice and in-vitro on cellular models do not demonstrate the general efficiency for all species.   Gleeson et al (Metabolism. 2012. 22(4): 235-242) teaches that regular ingestion of L. salivarius does not appear to be beneficial in reducing the frequency of URTI in an athletic cohort and does not affect blood leukocyte counts or levels of salivary antimicrobial proteins during a spring period of training and competition.  Applicants have isolated and characterized a new probiotic Lactobacillus strain (CECT9422) and the effects and results obtained by the Lactobacillus salivarius PS (e.g., example 3 and results reported at page 32 of the application).  However, the specification is silent as to any variants or analogous strains which have this ability and the prior art shows there is tremendous unpredictability of different species/strains of bacteria.  Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to variant strains or strains other than that of deposited L.salivarius PS7, Accession No. CECT9422, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) the nature of the invention and (5) the state of the prior art, these have been discussed above. One of skill in the art would require guidance, in order to make or use the compositions in the methods as instantly claimed. 
Response to Applicants’ arguments:
	Applicants argue that claim 7 has been amended to advance prosecution.  This has been fully and carefully considered but not deemed persuasive.  The rejections made in the non-final rejection recited that the deposit number should be included in claim 7.  Accordingly, the 112 first and second paragraph rejections are maintained.
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        2/1/22